 
Exhibit 10.1
 
GABRIEL TECHNOLOGIES CORPORATION
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective on the 1st day of
February, 2007 by and between Gabriel Technologies LLC, a Delaware limited
liability company having its principal place of business in Omaha, Nebraska,
(“Gabriel”) and the undersigned (“Officer”).
 
WHEREAS, Gabriel intends to employ Officer as President, and Officer intends to
be so employed by Gabriel, all subject to the terms and conditions of this
Agreement;
 
WHEREAS, Gabriel’s parent corporation, Gabriel Technologies Corporation, a
Delaware corporation (“GTC”) is currently discussing a merger transaction with
Stonebridge Holdings, LLC representing one of its clients (the “Stonebridge
Transaction”).
 
NOW THEREFORE, in ‘consideration of the employment of Officer by Gabriel and the
mutual covenants and agreements herein set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.    Position and Duties.  Gabriel hereby employs Officer as
President.  Officer shall report to the COO of GTC and shall perform all of the
duties incident to the position of President as set forth in Gabriel’s Operating
Agreement as communicated to Officer from time to time and as otherwise directed
by the Board of Directors of GTC (the “Board”) in writing.  Officer shall serve
on such committees of Gabriel and/or GTC as directed by the Board.  During the
term hereof, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence, Officer shall devote
substantially all of his business time, attention, skill, and efforts to the
performance of his duties hereunder.  Officer shall perform his duties to the
best of his ability and incompliance with the directions of the President, the
Board and with state and federal law.  Officer may, with the prior approval of
the Board, serve on the boards of directors of, and hold any other offices or
positions in, companies or organizations, which, in the Board’s judgment, will
not present any conflict of interest with Gabriel, or materially affect the
performance of Officer’s duties pursuant to this Agreement.
 
2.    Term.  The term of the Agreement (the “Term”) shall begin on February 1,
2007, and shall continue until January 31st, 2012 (the “Anniversary Date”).
Commencing on the Anniversary Date and on each February 1st thereafter, the Term
of this Agreement shall automatically renew for 1 additional year unless Notice
of Termination is given to Officer at least 60 days prior to such Anniversary
Date or any such February 1st as the case may be, that the Term of this
Agreement shall expire effective as of the next January 31st.  The Term of this
Agreement may be-terminated at any time during the Term as hereinafter provided.
 
3.    Compensation and Reimbursement.
 
3.1           Base Salary.  Compensation under this Agreement shall include the
salary and benefits described herein. Gabriel agrees to pay Officer a salary of
not less than $150,000 per year (“Base Salary”).    The Base Salary shall be
payable in 26 equal bi-weekly installments each year, beginning on February 1,
2007.  During the term of this Agreement, the Base Salary shall be reviewed by
the Board at least annually or at the request of Officer.
 

--------------------------------------------------------------------------------


3.2           Executive Benefits.  Gabriel shall provide to Officer employee
benefit plans substantially equivalent to those offered to other executive
officers of GTC, as modified from time to time, including without limitation,
retirement plans, supplemental retirement plans, pension plans, 401k,
profit-sharing plans, health, disability and accident plans, life insurance, and
any other employee benefit plan made available by GTC in the future to its
executive officers, subject to and on a basis consistent with the terms,
conditions and administration of such plans.
 
3.3           Travel Expenses.  Gabriel shall payor reimburse Officer for all
reasonable travel and other reasonable expenses incurred by Officer in
performing his duties under this Agreement upon presentation of receipts and
explanations according to Gabriel’s expense reimbursement policies in effect
from time to time.
 
3.4           Performance Bonus.  For purposes of this Section 3.4, each full 6
month period during the Term shall commence on each February 1 SI (beginning
with February 1, 2007)and August 1st (each, a “Bi-annual Period”).  Gabriel will
pay Officer a’ performance bonus equal to 3% of gross sales of Gabriel if sales
during a Bi-annual Period during the Term exceed $500,000 (the “Sales Floor”),
subject to increase for subsequent Bi-annual periods as hereafter
provided.  Such performance bonus will be computed upon sales in excess of the
Sales Floor for the Bi­annual Period and will be deemed earned by Officer for
each Bi-annual Period ending during his continued employment hereunder.  Any
performance bonus earned will be paid within 30 calendar days after the end of
such Bi-annual Period, even if Officer’s employment terminates after the end of
such Bi-annual Period.  The Sales Floor will remain in effect for at least the
first 2 Bi-annual Periods hereunder and may be increased by the Board for any
subsequent 2 Bi-annual periods, but not above the actual sales during the
Bi-annual period immediately preceding such change.  The Board will meet with
Officer within 30 days after the commencement of any Bi-annual Period for which
the Board intends to impose a new Sales Floor and must notify Officer of any
such change not later than 45 days after the commencement of such Bi-annual
Period.  If officer does not receive timely notice, the Sales Floor remains the
same as the prior period.  In addition, Officer will be entitled to compensation
related to his direct impact on sales growth in circumstances where Officer has
performed the functions of a sales agent and no commission is payable to another
employee or sales agent.  This additional compensation will be 5% of sales made
by Officer in the prior Bi-annual Period, paid within 30 calendar days after the
end of such Bi-annual Period.
 
3.5           Stock Shares and Options. Officer shall be entitled to participate
in any stock plan adopted by GTC to the extent determined by the Board. Officer
will be entitled to receive a certificate for 250,000 shares of GTC common stock
(GWLK) upon execution of this Agreement (the “Initial Shares”) and Gabriel will
deliver a certificate representing such Initial Shares to Officer within 5 days
of contract being executed.  The certificate will bear restrictive legends
reflecting (i) that such Initial Shares are not registered and may only be sold
in compliance with Rule 144 or pursuant to some other exemption from
registration (a “Rule 144 Legend”) and (ii) GTC’s Repurchase Option as hereafter
described. GTC will be entitled to repurchase a pro-rata
portion  of  such  Initial  Shares  at  a  price  equal to $.01 per share (the
“Repurchase Option”) if Officer’s employment is terminated, for cause, at any
time during the first year of the Term. For example, one-half of such Initial
Shares would be subject to repurchase by GTC if Officer’s employment terminates,
for cause, during the 7th month of the first year of the Term.  GTC will notify
Officer within 30 days of such termination of employment, if it occurs, of its
election to repurchase and will tender the repurchase price, as well as a stock
certificate for any shares not so repurchased, bearing only a Rule 144 Legend,
in return for the aforementioned certificate.  GTC will remove the legend
regarding the Repurchase Option within 10 days of Officer’s submitting the
certificate to GTC (i) anytime after February 1, 2008 or (ii) earlier if
Officer’s employment is terminated hereunder for any reason other than by
Gabriel for cause or if Officer’s employment is terminated hereunder by Gabriel
for cause but GTC fails to timely notify Officer of its election to repurchase
the Initial Shares.  An option for an additional 250,000 shares of GTC common
stock will be granted to Officer once Gabriel has achieved $2,000,000 in gross
sales over a consecutive 12 month period (the “Incentive Option”). Such
Incentive Option will be fully vested and exercisable upon grant at a price as
provided in the stock plan in effect at the time of grant or, in the absence of
such a plan, at fair market value per share as reasonably determined by the
Board on the date of the grant (“Incentive Option Price”).  Such Incentive
Option instrument will be delivered to Officer within 5 business days of the end
of the 12 month period during which the $2,000,000 in gross sales were
achieved.  The term of the Incentive Option will be as directed in the stock
plan, or if not so directed, for a term of 10 years (“Incentive Option
Term”).  The certificate issuable on exercise of the Incentive Option will bear
restrictive legends as provided in the plan, including in any event a Rule 144
Legend.  The Rule 144 Legend on the Initial Shares or the Incentive Option will
be removed promptly upon submission of the certificate for removal accompanied
by an opinion of counsel, reasonably satisfactory to GTC securities counsel, to
the effect that removal of such legend is in compliance with law.
 
2

--------------------------------------------------------------------------------


3.6           Employee Benefits.  In addition to the Base Salary, Gabriel shall
provide to Officer additional benefits during the Term such as a cell phone and
related monthly expenses, lap top computer and a car allowance of $650.00 per
month, plus gas.
 
3.7           Personal Time.  Officer shall be entitled each year to a total of
15 days of vacation and personal time away from Gabriel during which time his
compensation will be paid in full; provided, however, no more than 2 weeks may
be taken consecutively without the written .consent of the COO of GTC.  In
addition, Officer shall be entitled to such paid holidays as provided by Gabriel
for its full-time employees.
 
4.           Payments upon Termination.
 
4.1           Events ReQuirinl! Severance Pay.  Officer shall be entitled to
receive the Severance Pay provided in Section 4.2 upon the occurrence of one or
more of the following events (a “Termination Event”):
 
A.           The Term of this Agreement is terminated by Gabriel other than for
Cause; or
 
B.           Termination of this Agreement occurs pursuant to Section 7.1 or
7.2; or
 
C.           Officer resigns from his employment hereunder by reason of any of
the following actions taken by the Board, unless such action is taken for Cause
or otherwise agreed to or waived by Officer: (i) failure by the Board to elect
or reelect or to appoint or reappoint Officer as President; (ii) material change
in Officer’s function, duties or responsibilities which would cause Officer’s
position to become one of lesser responsibility, importance or scope from the
position thereof described in Section 1; (iii) relocation by Gabriel of
Officer’s principal place of employment to an area other than the Des Moines,
Iowa or Omaha, Nebraska metropolitan areas; (iv) liquidation or dissolution of
Gabriel other than a liquidation or dissolution that is caused by a
reorganization that does not affect the position of Officer described in Section
1; or (v) material breach of this Agreement by Gabriel that is not remedied
within 30 days after written notice from Officer. For purposes of clarity, a
Termination for Cause as provided in Section 7.3 or a resignation of Officer
except as provided in Section 4.1.C shall not be’ a Termination Event entitling
Officer to Severance Pay hereunder.
 
3

--------------------------------------------------------------------------------


4.2           Payment upon Termination.  In the event of the occurrence of a
Termination Event as described in Section 4.1, then on the Termination Date, as
defined in Section 7, Gabriel shall be obligated to pay Officer, as severance
pay, in addition to any performance bonus or commissions earned pursuant to the
provisions of Section 3.4 above through the Termination Date.  For purposes of
clarity, the following Severance Pay provisions of Sections 4.2.A and 4.2.B are
in the alternative and are the Severance Pay payments referred to in Section 4.3
and are not in addition thereto.
 
A.           If the Termination Event occurs during the pendency of the Stone
bridge Transaction or on or before the date 30 days after the closing of the
Stone bridge Transaction (the “Stonebridge Period”), a sum equal to $75,000, or
if, at the date of such Termination Event Officer’s Base Salary has been
increased hereunder, one-half year’s salary at the then effective Base Salary
(the “Severance Pay”). At the election of Gabriel, which election is to be made
within 14 days of the Termination Date, Payment of the Severance Pay shall be
made in a lump sum or paid in equal monthly installments during a period of up
to 6 months following the Termination Date.  In the event that no election is
made, such payment will be made in a lump sum within 14 days of the Termination
Date.  If a Termination Event occurs under this section and the Stonebridge
Transaction does not close, Gabriel and GTC agree to pay Officer the Severance
Pay under this section 4.2(A) and the difference between the Severance Pay paid
(or payable, if it has not yet been paid) to Officer under this section 4.2.(A)
and the Severance Pay under section 4.2.(B) within 10 calendar days of the date
that there is reasonable evidence that the Stonebridge Transaction is not
viable.
 
B.           If the Termination Event occurs after the expiration of the
Stonebridge Period or on a date that there is reasonable evidence that the
Stonebridge Transaction is not viable, a sum equal to one year’s salary at the
then effective Base Salary together with an amount equal to the lesser of (A)
$100,000 and (B) the amount of any performance bonuses for the immediate past 2
Bi-annual Periods, as provided in Section 3.4 (the “Severance Pay”).  At the
election of Gabriel, which election’ is to be made within 14 days of the
Termination Date, payment of the Severance Pay shall be made in a lump sum or
paid in equal monthly installments during a period of up to one year following
the Termination Date. In the event that no election is made, such payment will
be made in a lump sum within 14 days of the Termination Date.
 
4

--------------------------------------------------------------------------------


4.3           Change in Control.
 
A.           For purposes of this Agreement, (i) a “Gabriel Change in
Control” shall mean a Change of Control of Gabriel within the meaning of a
transfer that causes the acquirer to own more than 50% of the voting power, (ii)
a “GTC Change in Control” shall mean the sale of all or substantially all of the
assets of GTC or the merger, consolidation or other combination of Gabriel with
another entity whereby the shareholders of GTC immediately prior to the
transaction own or control less than 50% of the voting power of the resulting
entity immediately after the transaction; provided that the closing of the
Stonebridge Transaction shall not be a GTC Change in Control or a Gabriel Change
in Control.
 
B.           Upon the closing of the Stonebridge Transaction, the Repurchase
Option will terminate and GTC will remove any restrictive legend describing the
Repurchase Option from the certificate representing the Initial Shares within 14
days of the operative event.  In addition, Officer shall be entitled to the
Severance Pay provided in Section 4.2.A upon the termination of his employment
at any time during the Stonebridge Period if such termination results from: (i)
the voluntary resignation by Officer, provided such resignation occurs for
reasons described in Section 4.1.C; (ii) dismissal, unless such termination is a
termination for Cause; (iii) disability, or (iv) death.  At the election of
Officer, which election is to be made within 30 days of the Termination Date,
payment of such Severance Pay may be made in a lump sum within 30 days of the
Termination Date or paid in 6 equal monthly installments. In the event that no
election is made, payments to Officer will be made on a monthly basis.
 
C.           Upon the occurrence of a GTC Change in Control or a Gabriel Change
in Control during the Term or a Gabriel or GTC Change in Control that occurs
within 6 months after a Termination Event and unless Officer is entitled to the
benefits of Section 4.3.B above, (i) the Repurchase Option will terminate and
GTC will remove any restrictive legend describing the Repurchase Option from the
certificate representing the Initial Shares, and (ii) the Incentive Option will
be issued by GTC at the Incentive Option Price and for the Incentive Option
Term, regardless of whether $2,000,000 in gross sales were achieved during the
preceding 12 months.  Both of these actions will be completed within 14 days of
the operative event.  In addition, and unless Section 4.3.B above applies,
Officer shall be entitled to the Severance Pay provided in Section 4.2.B upon
the subsequent termination of his employment at any time during the Term if such
termination results from: (i) the voluntary resignation by Officer, provided
such resignation occurs within 1 year of a Change in Control and is for reasons
described in Section 4.1.C; (ii) dismissal, unless such termination is a
termination for Cause; (iii) disability, or (iv) death. At the election of
Officer, which election is to be made within 30 days of the Termination Date,
payment of such Severance Pay may be made in a lump sum within 60 days of the
Termination Date or paid in 12 equal monthly installments. In the event that no
election is made, payment to Officer will be made on a monthly basis.
 
5

--------------------------------------------------------------------------------




5.           Retirement or Disability Plans.  Gabriel currently does not offer
any retirement or disability plans. However, if such a plan is adopted, Officer
shall be entitled to participate therein.
 
5.1           Retirement.  Upon termination of this Agreement by reason of
Officer’s Retirement, Officer shall be entitled to all benefits under any
retirement plan of Gabriel to which Officer is a party.  For purposes of this
Agreement, “Retirement” shall mean termination in accordance with any retirement
arrangement proposed by Gabriel and approved by Officer.
 
5.2           Disability.  Upon termination of this Agreement by reason of a
Disability, Officer shall be entitled to all benefits under any disability plan
of Gabriel to which Officer is a party according to the terms of such plan.
 
6.           Payments.  Gabriel shall pay to Officer any benefits due Officer as
described in Section 4 so long as he is living and to his personal
representative, estate, heirs or designated beneficiaries upon his death.  Any
payments made to Officer or others pursuant to this Agreement are subject to and
conditioned upon the compliance of such payments with any applicable federal and
state laws and/or rules and regulations.
 
7.           Termination.
 
7.1           Termination due to Death.  The “Termination Date” of this
Agreement in the event of termination due to the death of Officer shall be the
date that Gabriel receives notice of Officer’s death.
 
7.2           Termination due to Disability.  For the purposes hereof and
notwithstanding any contrary or conflicting definition in any policy of
disability insurance or disability plan of Gabriel, “Disability” shall mean
Officer’s inability to perform the essential functions of his job as defined
under this Agreement, with or without reasonable accommodation, due to physical
or mental incapacity, for a period of 3 months in a consecutive 12 month
period.  For the purposes of this Agreement, the determination of whether
Disability has occurred shall be made by the Board.  The “Termination Date” of
this Agreement in the event of termination due to the Disability of Officer
shall be the date that Notice of Termination for Disability is given.
 
7.3           Termination for Cause.  This Agreement may be terminated at
anytime for Cause, subject to the requirements of Section 8.2.  The “Termination
Date” of this Agreement in the event of termination for Cause shall be the date
that Notice of Termination is given. For purposes of this Agreement, the term
“Cause” shall mean termination by Gabriel for anyone or more of the following
reasons:
 
A.           Personal dishonesty, moral turpitude, willful misconduct, material
breach of fiduciary duty whether or not involving personal profit;
 
B.           Willful violation of any law, rule or regulation the violation of
which may have a material adverse effect upon Gabriel;


6

--------------------------------------------------------------------------------


C.           A willful and material breach of any provision of this Agreement;
 
D.           Willful or material failure by Officer to perform the duties
hereunder; or
 
E.           Violation of the policies set forth in any employee handbook then
in effect, or as otherwise adopted by Gabriel, as long as communicated in
writing to Officer, including but not limited to violation of Gabriel’s
harassment policies or other similar misconduct.
 
For purposes of this Section 7.3, no act or failure to act on the part of
Officer shall be considered “willful” if done, or omitted to be done, in good
faith and upon a reasonable belief that the act or omission was in the best
interest of Gabriel.
 
7.4           Any Other Termination.  The “Termination Date” of this Agreement
in the event of termination for any reason other than as set forth in the
preceding subsections of this Section 7 shall be the date that Notice of
Termination is given by Gabriel or Officer.
 
8.           Notice.
 
8.1           Addresses.  Any notice required to be given under this Agreement
shall be in writing and shall be deemed given when personally delivered or on
the day mailed by certified mail, return receipt requested, postage prepaid, to
the following addresses or such other addresses as may be given by notice to the
other party pursuant to this Agreement:


 
A.           If to Gabriel:          Gabriel Technologies Corporation
4538 South 140th Street
Omaha, NE.  68137
 
B.           If to Officer:           1490 South Sky Ridge Drive
West Des Moines, IA.  50266
 
8.2           Notice of Termination.  Any termination of this Agreement by
Gabriel or by Officer shall be communicated by Notice of Termination to the
other party.  A “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination; provided that if Cause exists, the failure of Gabriel to
set forth such cause or to adequately describe the same shall not result in such
termination by Gabriel being other than for Cause.
 
9.           Confidential Information.  Gabriel is currently and may become in
the future affiliated with other enterprises with partial or common ownership
and control by GTC and may function through partially or fully owned subsidiary
entities (each, a “Gabriel Entity” and collectively, the “Gabriel Entities”).
Officer recognizes and acknowledges that Confidential Information is a valuable,
special, unique and proprietary asset of the business of Gabriel and the Gabriel
Entities, and agrees as follows:
 
7

--------------------------------------------------------------------------------


9.1           Confidential Information.  “Confidential Information” means any
proprietary information, owned or controlled by Gabriel or any other Gabriel
Entity, including without limitation, research, product plans, products,
services, suppliers, customers, customer lists, customer information, markets,
software, developments, inventions, marketing information, accounting or
financial information and projections, or other business information disclosed
to Officer by any Gabriel Entity, either directly or indirectly, orally or in
writing.  Confidential Information does not include any of the foregoing items
which (i) has become publicly known and made generally available through no
wrongful act of Officer; or (ii) has been rightfully received by Officer from a
third party who is authorized to make such disclosure and who Officer knows is
under no obligation to Gabriel, any Gabriel Entity or any of their respective
customers with respect to the confidentiality of such information.
 
9.2           Non-Use and Non-Disclosure of Confidential Information.  Officer
will not, during the Term of Officer’s employment by Gabriel or any Gabriel
Entity, or at any time thereafter, use any Confidential Information disclosed to
Officer for Officer’s own use or for any purposes except to carry out the duties
of Officer as an employee of Gabriel or any Gabriel Entity.  Officer will not
publish or disclose any Confidential Information to third parties or to
employees of any Gabriel Entity except such employees as are required to have
the Confidential Information in order to carry out their duties as employees of
a Gabriel Entity.  Officer agrees to take all reasonable measures to protect the
secrecy of, and avoid disclosure or use of, Confidential Information in order to
prevent it from falling into the public domain or the possession of persons
other than those authorized to have Confidential Information.
 
9.3           Return of Materials.  Any materials or documents that have been
furnished by Gabriel, any other Gabriel Entity or any of their respective
customers to Officer will be promptly returned to Gabriel, accompanied by all
copies of such documentation, upon termination of the employment of Officer or
at any other time upon request by Gabriel.  No copies of any Confidential
Information may be made unless approved in writing by Gabriel.
 
10.           Remedies.
 
10.1           Confidential Information.  Officer agrees that the obligations of
Officer provided in Section 9 are necessary and reasonable in order to protect
Gabriel and the Gabriel Entities, and their respective customers, and Officer
expressly agrees that monetary damages may be inadequate to compensate Gabriel
or any Gabriel Entity for any breach by Officer of the covenants and agreements
set forth herein.  Accordingly, Officer agrees and acknowledges that any such
violation or threatened violation of the provisions of Section 9 may cause
irreparable injury to Gabriel or any Gabriel Entity and that, in addition to any
other remedies that may be available at law, in equity or otherwise, Gabriel or
any Gabriel Entity shall be entitled to injunctive relief against the threatened
breach of the provisions of Section 9 of this Agreement or the continuation of
any such breach by Officer, without the necessity of proving actual damages
provided that Gabriel or any Gabriel Entity can otherwise establish their right
to such relief.
 
10.2           Waiver; Election of Remedies.  Failure to enforce any provision
of this Agreement shall not constitute a waiver of any term hereof.   Nothing
herein shall be construed as prohibiting Gabriel or any Gabriel Entity from
pursuing any other remedies available to Gabriel or any Gabriel Entity for such
breach or threatened breach.
 
8

--------------------------------------------------------------------------------


10.3           Limitation of Damages.  Officer waives and releases, to the
maximum extent permitted by law, any special, incidental, indirect or
consequential damages of any kind in connection with this Agreement and agrees
that the payments provided for in Section 3.4,3.5 and 4, along with all benefit
plans and programs, are Officer’s exclusive remedies for a Termination Event
hereunder, other than attorney’s fees, costs, and interest as awarded by an
arbitrator or court pursuant to Section 12.
 
10.4           Indemnity: Director and Officer Insurance.  Gabriel will
indemnify, hold harmless and defend Officer for all actions done, or omitted to
be done, in good faith and upon a reasonable belief that the act or omission was
in the best interest of Gabriel.  Gabriel will use its commercially reasonable
efforts to assure that Officer is covered under any “Errors or Omissions” or
“Officer and Director Liability” insurance policy covering officers and
directors of Gabriel or GTC.
 
11.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Nebraska.  The federal
and state courts within the state of Nebraska shall have exclusive jurisdiction
to adjudicate any dispute arising by reason of this Agreement or any disclosure
of Confidential Information.
 
12.           Arbitration: Dispute Resolution.
 
12.1           Arbitration.  Any dispute, controversy or claim arising out of or
in relation to or connection to this Agreement, including without limitation any
dispute as to the construction, validity, interpretation, enforceability or
breach of this Agreement, including a claim for indemnification under Section
10.4, shall be resolved either as provided by applicable law, or, at the option
of either party, by impartial binding arbitration.  In the event that either
Gabriel or Officer demands arbitration, Officer and the Gabriel agree that such
arbitration shall be the exclusive, final and binding forum for the ultimate
resolution of such claims, subject to any rights of appeal that either party may
have under the Federal Arbitration Act and/or under applicable state law dealing
with the review of arbitration decisions.
 
12.2           Arbitrator.  Arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties.
 
12.3           Demand for Arbitration.  In the event that Officer or Gabriel
initially elects to file suit in any court, the other party will have 60 days
from the date that it is formally served with a summons and a copy of the suit
to notify the party filing the suit of the non-filing party’s demand for
arbitration.  In that case, the suit must be dismissed by consent of the parties
or by the court on motion, and arbitration commenced with the arbitrator.  In
situations where suit has not been filed, either Officer or Gabriel may initiate
arbitration by serving a written demand for arbitration upon the other
party.  Such a demand must be served within twelve months of the events giving
rise to the dispute.  Any claim that is not timely made will be deemed waived.


9

--------------------------------------------------------------------------------


12.4           Proceedings.  Unless otherwise expressly agreed in writing by the
parties to the arbitration proceedings:
 
A.           The arbitration proceedings shall be held in Omaha, Douglas County,
Nebraska and at a site chosen by mutual agreement of the parties or, if the
parties cannot reach agreement on a location within 30 days of the appointment
of the arbitrator, then at a site chosen by the arbitrator;
 
B.           The arbitrator shall be and remain at all times wholly independent
and impartial;
 
C.           Except as otherwise provided herein, the arbitration proceedings
shall be conducted in accordance with the Employment Arbitration Rules of the
American Arbitration Association, as amended from time to time;
 
D.           Any procedural issues not determined under the arbitral rules
selected pursuant hereto shall be determined by the law of the State of
Nebraska, other than those laws which would refer the matter to another
jurisdiction;
 
E.           The costs of the arbitration proceedings (including attorneys’ fees
and costs) shall be borne in the manner determined by the arbitrator;
 
F.           The arbitrator may grant any remedy or relief that would have been
available to the parties had the matter been heard in court;
 
G.           The decision of the arbitrator shall be reduced to writing; final
and binding without the right of appeal; the sole and exclusive remedy regarding
any claims, counterclaims, issues or accounting presented to the arbitrator;
made and promptly paid in United States dollars free of any deduction or offset;
and any costs or fees incident to enforcing the award shall to the maximum
extent permitted by law, be charged against the party resisting such
enforcement;
 
H.           The award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitral award, and from the
date of the award until paid in full, at 6% per annum; and
 
J.           Judgment upon the award may be entered in any court having
jurisdiction over the person or the assets of the party owing the judgment or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be.
 
13.           Entire Agreement.  This Agreement contains the entire
understanding between the parties with respect to the subject matter contained
herein and supersedes any previous understandings, commitments or agreements,
oral or written.  This Agreement may not be amended or modified unless such
amendment or modification is in writing and signed by both parties.


10

--------------------------------------------------------------------------------


 
14.           Benefits.  Officer understands and agrees that this Agreement is
executed not only for the benefit of Gabriel, but also for the benefit of all
Gabriel Entities and that this Agreement may be enforced by any Gabriel Entity
affected by a violation or breach of this Agreement.  Gabriel and GTC understand
that this Agreement is legally binding upon Gabriel, GTC and its successors and
assigns, whether through merger, consolidation or some other combination.  In
the event of the sale of all or substantially all of the assets of Gabriel or
GTC or a business combination which would not result in the obligations
hereunder becoming the obligations of the purchaser or surviving entity as a
matter of law, then Gabriel and/or GTC shall, as a part of such transaction,
require the successor to expressly assume and agree in writing to perform this
Agreement in the same manner and to the same extent that Gabriel and GTC would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Gabriel” and “GTC” as hereinbefore defined shall include any
successor to their business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 14 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.
 
15.           Severability.  If, for any reason, any provision of this
Agreement, or any part of any provision, is held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision of this
Agreement or any part of such provision not held so invalid, and each such other
provision and part thereof shall, to the extent consistent with law, continue in
full force and effect.
 
16.           Survival.  The provisions of Sections 3, 4, 9, 10, 11, 12, 14, 15
and 16 herein shall survive and continue in full force and effect after the
expiration or termination of this Agreement.
 
17.           Counterparts; Electronic Delivery.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument,
notwithstanding that both parties are not signatory to the same counterpart. A
copy of an executed counterpart signature page signed by a party to this
Agreement may be delivered by facsimile or other electronic transmission and,
upon such delivery, a print out of the transmitted signature of such party will
have the same effect as if a counterpart of the Agreement bearing an original
signature of that party had been delivered to the other party.


 
* * * Signatures appear on next page * * *
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective the day and year first above written.
 

Ronald E. Gillum Jr.       Gabriel Technologies LLC                      
/s/ Ronald E. Gillum Jr. 
   
By: ___________________________________
     
Title: __________________________________
           
“Officer”
   
“Gabriel”
 



The Undersigned, Gabriel Technologies Corporation, being the owner of all of the
issued and outstanding membership interests in Gabriel, hereby agrees and
consents to the provisions of this Agreement and agrees to be a co-obligor and
jointly and severally liable with Gabriel for all obligations hereunder.
 

    Gabriel Technologies Corporation                          
By: ___________________________________
     
Title: __________________________________
               
“GTC”
 



 
12